Citation Nr: 9928269	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, post-operative.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1967 to 
November 1970.

The issues on appeal arise from a January 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, in which the RO 
denied service connection for coronary artery disease, post-
operative, and also determined that new and material evidence 
had not been submitted to reopen the veteran's previously 
denied claim concerning service connection for hypertension.  
The veteran perfected his appeal regarding these issues.  In 
October 1998, the Board of Veterans' Appeals (Board), in 
pertinent part, reopened the veteran's claim concerning 
service connection for hypertension and remanded it and the 
claim concerning service connection for coronary artery 
disease, post-operative, for additional development.    

In the course of his appeal, the veteran had requested both a 
local hearing and a hearing in Washington, D.C., before a 
member of the Board.  The veteran testified before a local 
hearing officer in July 1997.  A Board hearing in Washington, 
D.C. was scheduled to take place on July 23, 1998.  However, 
in a written statement signed by the veteran and dated in May 
1998, the veteran's representative indicated that the veteran 
wanted to cancel his Board hearing.  


FINDINGS OF FACT

1.  The appellant's claim concerning service connection for 
hypertension is well grounded, and the VA has met its duty to 
assist in developing the facts pertinent to his claim.

2.  It is not at least as likely as not that any current 
hypertension was manifested in service or to a compensable 
degree within one year of discharge. 

3.  The veteran's allegation that his coronary artery 
disease, post-operative, is related to service is not 
supported by any medical evidence that would render the claim 
plausible.
 

CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim concerning 
service connection for hypertension and VA has satisfied its 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  Hypertension was not incurred in service or manifested to 
a compensable degree within one year of discharge.  38 
U.S.C.A. § 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303, 3.307, 3.309 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for coronary artery 
disease, post-operative.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to an examination in November 1967, the veteran denied 
any history of shortness of breath, pain or pressure in 
chest, palpitation or pounding heart, or high blood pressure.  
Upon examination, the veteran's chest and heart were normal.  
In September 1970, the veteran sought treatment at the 
dispensary, complaining of chest pain for the prior three 
months.  Upon examination, the veteran's lungs were clear and 
resonant to auscultation and palpation.  It was noted that 
the veteran smoked two packs of cigarettes every day.  The 
chest pain was in the left anterior side with radiation to 
shoulders, jaw angles, or arms.  It was not aggravated by 
breathing or twisting.  An EKG revealed increased voltage but 
was otherwise normal.  A chest X-ray revealed no significant 
abnormalities.  

In October 1970, the veteran underwent a separation 
examination, which revealed a normal chest and heart.  A 
chest X-ray was normal.  A chest X-ray report prepared 
subsequently in October 1970 indicates that the veteran was 
complaining of bilateral chest pain.  However, the X-ray 
revealed no significant abnormalities.  All blood pressure 
readings during service were below 140/90, including at 
discharge examination.  Later in October 1970, the veteran 
complained of chest tightness and numbness in his hands.  He 
reported being a nervous person.  The impression was 
hyperventilation syndrome.

The veteran was examined for VA purposes in January 1971.  It 
was noted that the veteran had a history of an undiagnosed 
chest condition.  The veteran complained of having chest pain 
"all the time."  Upon examination, it was noted that the 
veteran had no definite history of cardiovascular disease.  
However, he complained of some pain in the chest which had 
begun about five months before and usually followed eating.  
The veteran had no shortness of breath or history of edema.  
His heart was not enlarged and rate and rhythm were normal.  
An X-ray of the chest was normal, reflecting normal heart 
size and configuration.  The CT ratio was 15.1/30.0, which 
was in the upper limits of normal.  No murmurs were heard.  
Blood pressures taken five times were all 120/80.  The 
veteran was diagnosed as having chest pain, history, cause 
undetermined.

By a May 1971 rating decision, the RO denied service 
connection for a chest condition.

In October 1986, various VA medical records were associated 
with the claims file.  These records reflect, in part, 
treatment of the veteran from March 1985 to December 1985.  
In March 1985, the veteran was afforded an Agent Orange 
examination.  The veteran was diagnosed as having, in part, 
hypertension.  The veteran was thereafter referred to the 
hypertension clinic.  It was indicated that the veteran was 
aware of having hypertension.  He noted he had been on 
medication previously for the condition, but stopped when 
headaches caused by the hypertension went away.  There is of 
record continued notations of blood pressure readings in 
excess of 140/90.

By a May 1987 rating decision, the RO denied service 
connection for, in pertinent part, hypertension, because this 
condition was not shown by military medical records and was 
not diagnosed until many years after separation. 

In October 1988, additional VA medical records were 
associated with the claims file.  These records dating from 
1972 reveal a borderline blood pressure reading of 136/90 in 
late 1974.  A diagnosis of hypertension was made in 1978.  
Additional records subsequent to that time mention 
hypertension.

In March 1996 and August 1996, medical records from the Dorn 
VA Hospital in Columbia, South Carolina were associated with 
the claims file.  These records do not reflect any complaints 
of or treatment for hypertension or a cardiac condition.

In October 1996, the veteran submitted a written statement in 
which he sought service connection for hypertension and a 
heart condition.

Subsequently in October 1996, medical records from the 
offices of John J. Lammie, M.D., were associated with the 
claims file.  These records reflect that in September 1996, 
the veteran reported occasional drooling and chest pains.  It 
was noted, in part, that the veteran had a history of high 
blood pressure.  Following an examination, the veteran was 
assessed as having, in part, coronary artery disease.  
Subsequently in September 1996, the veteran was again 
examined.  He reported that over the prior several months, he 
had experienced some substernal chest tightness, mainly while 
walking.  He had been treated in the past for hypertension, 
but was not currently taking any anti-hypertensives.  
Following an examination (during which his blood pressure was 
noted to be 140/90), the veteran agreed to proceed with a 
cardiac catheterization.  In October 1996, it was noted that 
the veteran had undergone a coronary bypass operation.  The 
procedure was well tolerated, and the diagnostic impression 
was status post-coronary artery bypass graft, doing well. 

In November 1996, additional medical records from the Dorn VA 
Hospital were associated with the claims file.  These records 
do not reflect any complaints of or treatment for 
hypertension or a cardiac condition.

Subsequently in November 1996, medical records from the 
offices of A. Brian McIntyre, M.D., were associated with the 
claims file.  These records contain details of the veteran's 
cardiac catheterization and coronary artery bypass grafting 
times five, both performed in September 1996.

By a January 1997 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim concerning service connection for 
hypertension, and also denied service connection for coronary 
artery disease, post-operative.   

In January 1997, medical records from the Richland Memorial 
Hospital in Columbia, South Carolina were associated with the 
claims file.  In February 1997, medical records from the 
offices of Samuel Van King, M.D., were associated with the 
claims file.  These records primarily relate to the details 
of the veteran's September 1996 cardiac surgeries and his 
post-operative treatment.  

In July 1997, medical records from the Baptist Medical Center 
in Columbia, South Carolina were associated with the claims 
file.  These records reflect, in part, treatment of the 
veteran for high blood pressure and cardiac symptoms in 
January 1988 and February 1988.

In July 1997, additional medical records from the Dorn VA 
Hospital were associated with the claims file.  These records 
do not reflect any complaints of or treatment for 
hypertension or cardiac symptoms.

Subsequently in July 1997, an envelope containing numerous 
prescription drug slips from the Columbia VAMC, was 
associated with the claims file.  

Subsequently in July 1997, additional copies of some of the 
veteran's service medical records were associated with the 
claims file.  These service medical records are duplicative 
of those summarized above.

Thereafter in July 1997, the veteran and his spouse testified 
before a local hearing officer.  The veteran stated that he 
was not aware of any problems with hypertension or a cardiac 
condition prior to service.  While on active duty, the 
veteran seen by medical personnel after experiencing chest 
pains.  The veteran was told that he was hyperventilating and 
his heart rate and blood pressure were elevated.  An X-ray 
apparently revealed an enlarged heart, although subsequent X-
rays apparently revealed that the veteran's heart was normal 
in appearance.  The veteran was given aspirin to keep his 
blood pressure down.  The veteran apparently continued to 
feel chest pain during service, but he did not seek treatment 
for these symptoms.  Following discharge, the veteran first 
began to seek treatment for hypertension at Dorn VA Hospital 
in 1971 or 1972.  The veteran was first diagnosed as having 
hypertension in the mid-1970s and was first diagnosed as 
having a heart condition in 1987.  

In a letter dated in July 1997, the veteran indicated that 
Dr. King had reviewed his VA medical files and concluded that 
there were "grounds for service connection."  

In a letter dated in October 1997, the veteran asserted, in 
pertinent part, that he began experiencing chest pains which 
he thought was heartburn while on active duty in Germany.  He 
had visited the dispensary in September 1970 due to extreme 
chest pains and rapid heartbeats.  The veteran essentially 
restated how an initial X-ray indicated an enlarged heart, 
while a subsequent X-ray was normal.  The veteran asserted 
that neither the medical staff in Germany nor that of the VA 
(after discharge) had given him an adequate examination to 
determine the nature and severity of his condition.  Had the 
veteran understood what his symptoms were actually resulting 
from, he would have begun more serious treatment earlier and 
perhaps have avoided surgery.  The veteran further noted that 
he had been taking medicine for high blood pressure since the 
1970s.

In December 1997, a letter written by Dr. King was associated 
with the claims file.  In this letter, Dr. King stated as 
follows, in pertinent part: 

Based on the medical records that I have 
received and my examination and treatment 
of [the veteran], it is likely that 
hypertension was present in the early 
stages during [the veteran's] military 
service even though this may not have 
been documented at the time.

In January 1998, the RO wrote the veteran asking as follows:  
"Since hypertension was not documented in service from 
December 1967 to November 1970, how does Dr. King know it was 
present?  Would you ask him to answer this question.  Please 
submit this information as soon as possible."  

In a January 1998 memorandum, the veteran's representative 
asserted that a well- grounded claim had been submitted based 
on Dr. King's letter.  

In an October 1998 decision, the Board, in pertinent part, 
determined that new and material evidence had been received 
in connection with the veteran's claim of entitlement to 
service connection for hypertension, and the claim was 
reopened.  However, this claim and the veteran's claim 
concerning service connection for coronary artery disease, 
post-operative, were remanded for additional development.  

In November 1998, the RO wrote to the veteran and asked for 
his assistance in obtaining additional medical records.  

Subsequently, a duplicative copy of Dr. King's December 1997 
letter was associated with the claims file.

Subsequently in November 1998, additional medical records 
from the Dorn VA Hospital were associated with the claims 
file.  These records reflect, in pertinent part, outpatient 
treatment of the veteran for arteriosclerotic coronary artery 
disease between December 1997 and April 1998.

In December 1998, a letter from Christie B. Hopkins, M.D., 
was associated with the claims file.  Dr. Hopkins included 
the following text in this letter: 

[The veteran] had been followed in the 
past by Dr. Sam King who has graduated 
from our program and is no longer in this 
area. . . . [The veteran] does have 
hypertension and as you may know this is 
an independent risk factor for the 
development of coronary artery disease.  

In January 1999, medical records from the Baptist Medical 
Center and from the offices of Carl I. Mitchell, M.D., were 
associated with the claims file.  These records do not 
reflect any treatment for hypertension or a cardiac 
condition.

Subsequently in January 1999, medical records from Richland 
Memorial Hospital were associated with the claims file.  
These records relate to the veteran's September 1996 cardiac 
catheterization and coronary artery bypass and are 
essentially duplicative of those summarized above. 

Subsequently in January 1999, medical records from the USC 
School of Medicine in Columbia, South Carolina were 
associated with the claims file.  These records reflect, in 
pertinent part, treatment of the veteran for coronary artery 
disease and hypertension between January 1988 and November 
1998.  These records also include a handwritten "USC 
Cardiology Clinic Note" dated in June 1997 and signed by 
"Peg", which contains the following text: 

Dr. King says he can not conclude that 
[the veteran's] CAD was caused during his 
service days.  I let [the veteran's] wife 
know.  Dr. King says it is possible but 
he can not conclude this.  

In February 1999, additional medical records were associated 
with the claims file.  However, these records are duplicative 
of those summarized above.

In March 1999, the veteran underwent a cardiology examination 
for VA purposes.  The examiner noted that the veteran's 
extensive claims file, as well as the Board's remand, were 
reviewed, as well as were records reflecting the veteran's 
more recent care at the USC School of Medicine.  Upon 
examination, it was noted that the veteran's blood pressure 
was 134/80.  Cardiovascular examination revealed normal S1, 
S2.  The examiner included the following text in the report:

1)   In my opinion, based on the review 
of C-file, I find no reason to believe 
that the [veteran] had clinically evident 
hypertension during his military service.  
He was 23 years old when he was 
discharged from the military and had no 
evidence of hypertension at that time.

2)  With regards [sic] to [the veteran's] 
coronary disease, while he clearly has 
coronary disease at the current time, 
again, based on review of the C-file and 
pertinent clinic history from the 
[veteran], I find no reason to suspect 
that he had clinically evident ischemic 
heart disease at the time of his military 
service.  Certainly, based on broad 
population studies, patients who 
ultimately develop coronary disease, may 
have histologic evidence of coronary 
plaquing in their teens and early 20s.  
This would be true for anyone who 
ultimately develops coronary disease.  
There is certainly nothing based in the 
[veteran's] specific case to suggest he 
had clinically manifested coronary 
disease at any time during his military 
service. 

In April 1999 and May 1999, letters from C. Stewart Darby, a 
family physician's assistant with Eau Claire Cooperative 
Health Center in Columbia, South Carolina, were associated 
with the claims file.  In these letters, Mr. Darby summarized 
the veteran's treatment history for his chest pain, and noted 
that the veteran's treatment continued to the present.  With 
his April 1999 letter, Mr. Darby enclosed copies of 
duplicative records summarized above.

In a May 1999 supplemental statement of the case, the RO 
continued to deny service connection for hypertension and for 
heart disease. 

II.  Analysis

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 1991).  In addition, certain chronic diseases, 
including cardiovascular-renal disease and hypertension, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).
 
However, a claimant for benefits under a law administered by 
the Secretary of VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In determining whether a veteran's claim is well grounded, 
supporting evidence, both in the form of records in control 
of the government and the veteran's evidentiary assertions, 
are generally presumed true.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Exceptions to this rule occur when the 
evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

A.  Service connection for hypertension

Although in its October 1998 decision, the Board reopened the 
veteran's claim concerning service connection for 
hypertension, it must still be determined whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

In this case, the veteran has submitted lay evidence that he 
had hypertension in service.  There is also medical evidence 
that the veteran currently has been diagnosed as having 
hypertension.  The veteran has also presented evidence, in 
the form of Dr. King's December 1997 letter, suggesting that 
his hypertension was first manifested during military 
service.  In light of the evidence presented, the veteran has 
submitted a well-grounded claim.

Pursuant to 38 U.S.C.A. § 5107(a), once a claimant has 
submitted a well-grounded claim, the Board is required to 
assist that claimant in developing the facts "pertinent" to 
the claim.  38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).  In this case, the Board finds 
that VA has fulfilled its duty to assist in developing the 
facts pertinent to the appellant's claim concerning service 
connection for hypertension.  38 U.S.C.A. § 5107 (West 1991).  
The RO has obtained and reviewed service medical records, 
private medical records, and VA medical records, and has also 
afforded the veteran a local hearing and a heart examination 
for VA purposes.  The RO has fulfilled its duty to assist.  

While the veteran and his representative have opined that his 
current hypertension was first manifested in active duty or 
shortly upon discharge, this evidence is insufficient to 
establish service connection.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has held that lay persons cannot provide 
testimony where an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nothing in the claims 
file indicates that the appellant is a health care 
professional, and there is no indication that he is a 
physician or otherwise has any specialized training or 
knowledge in the science of determining etiologies of medical 
conditions.  Therefore, the opinion he has offered is beyond 
his competence to make.  Black v. Brown, 10 Vet. App. 279 
(1997).

While Dr. King has suggested that the veteran's hypertension 
was "present in the early stages" during the veteran's 
active duty, the Board finds the subsequent VA opinion, given 
in March 1999, to be more clear and convincing on this issue.  
The examination report indicates that the VA physician 
thoroughly reviewed the claims file.  The examiner correctly 
noted that there was no evidence of hypertension at the time 
of the veteran's discharge, and further concluded that there 
was no reason to believe that the veteran had clinically 
evidenced hypertension during his military service.  Indeed, 
the VA examination conducted in January 1971 did not reflect 
any hypertension and the first evidence of hypertension was 
not until 1978, more than six years after the veteran's 
discharge from active duty.  In light of the VA opinion of 
March 1999, as well as the medical records contained in the 
claims file, the Board determines that the preponderance of 
the evidence is against the veteran's claim concerning 
service connection for hypertension.  Accordingly, the 
veteran's claim concerning service connection for 
hypertension is denied.

B.  Service connection for coronary artery disease, post-
operative

Under the foregoing circumstances, it is the Board's 
conclusion that the veteran has failed to submit evidence of 
a well-grounded claim for service connection for coronary 
artery disease, post-operative.  There is no competent 
evidence linking any coronary artery disease to service or to 
a service-connected disability.  Caluza, supra.  In fact, the 
VA examiner in March 1999 specifically concluded that there 
was no reason to suspect that the veteran had heart disease 
at the time of this military service.  As noted in the above 
discussion, the veteran, as a lay person, is not competent to 
make determinations requiring medical expertise which is the 
situation in this case.  See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992).  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of that claim.  
Grivois v. Brown, 6 Vet. App. 136 (1994). If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Accordingly, as a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim concerning entitlement to service 
connection for coronary artery disease, post-operative, must 
be denied.

ORDER

Service connection for hypertension is denied.  

A well-grounded claim not having been submitted, service 
connection for coronary artery disease, post-operative, is 
denied.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals



 

